Dodge, J.
After a very careful examination of the evidence in this case, we are unable to say that there is a preponderance thereof against the finding of the circuit court that, by mistake and contrary to agreement of the parties, the mortgage from plaintiff to defendant was conditioned upon the payment of the sum of $1,705, instead of being conditioned that said mortgage should cease and be null and void, provided the said plaintiff paid or caused to be *679paid to the said defendant the proceeds of the sale of the personal property mentioned, even applying to the consideration of such evidence the rule that the mistake must be shown beyond reasonable controversy, as announced in Harter v. Christoph, 32 Wis. 248, and numerous other cases. The evidence also overwhelmingly supports the finding of a mistake in the description of the mortgaged premises. A discussion of the evidence can ordinarily serve no good purpose when the conclusion of the circuit court therefrom is concurred in. The judgment reforming the mortgage results unavoidably from these findings, and should not be disturbed.
By the Court.— Judgment afBrmed.